DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a gas substream from an inlet of the rotary furnace or downstream of the calciner is recirculated to a top of the rotary furnace for combustion” and “wherein oxygen-rich gas taken off from a rotary inlet region is, after having been depleted in at least sulfur and chlorine, recirculated to the rotary furnace” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19, 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1).
Regarding claim 15, Tseng teaches a method for producing cement clinker (Pg. 1, lines 8-15), comprising:
preheating a starting material (Fig. 1, raw feed material 12, cyclone preheater 14) to a 
calcination temperature, performing calcination (Fig. 1, precalciner 16) of the preheated starting material in a calciner, firing, in a rotary furnace (Fig. 1, rotary kiln 18), the calcined starting material to form cement clinker, cooling the cement clinker in a cooler (Pg. 1, lines 11-15, Fig. 1, clinker cooler 20), and
	feeding an oxygen-containing gas having a proportion of 15% by volume or less of nitrogen and a proportion of 50% by volume or more of oxygen into a first section of the cooler, the first section of the cooler directly adjoining a top portion of the rotary furnace, and from the first section of the cooler into the rotary furnace (Pg. 6, lines 21-27, oxygen is fed to kiln for combustion; Fig. 2, oxygen source 60, recuperating zone 68), wherein the total gas streams fed to the combustion processes consist of more than 50% by volume of oxygen (Pg. 6, lines 1-5, oxygen contents greater than 90% would create nitrogen contents lower than 15%), and

	Charmet teaches of a clinker production facility that has a non-vertical calciner that utilizes the excess fumes from a rotary furnace to combust coarse fuel within the calciner reactor (¶ [0075]; Fig. 2, calcination reactor 8, furnace 4). In order for combustion to occur oxygen needs to be present, therefore the fumes from the furnace must have left over oxygen from the combustion in the furnace. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng as modified to allow the excess fumes from the furnace to lead into the calcination reactor to combust the coarse fuel within. Doing so would allow for a reduction in energy costs of the installation of the clinker production facility (¶ [0075]).
Regarding claim 16, Tseng as modified teaches the method of claim 15 and Tseng further teaches wherein said feeding further comprises feeding of the oxygen-containing gas into the calciner (Pg. 5, lines 14-23; Fig. 2, oxygen source 60, location 72).
Regarding claim 19, Tseng as modified teaches the method of claim 15 and Charmet further teaches wherein coarse fuels having an edge length of 70 mm or more are introduced into the calciner, which includes a nonvertical section, so that hot gases flow over the coarse fuels in the calciner (¶ [0077]; Fig. 2, calcination reactor 8, fuel inlet 8a). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng as modified to utilize a fuel in its coarsest possible form. Doing so would allow for a reduction in cost for the preprocessing of the fuel (¶ [0012]).
Regarding claim 23, Tseng as modified teaches the method of claim 15 wherein the oxygen-containing gas contains one or both of 75% by volume or more of oxygen or contains 10% by volume or less of nitrogen  (Pg. 6, lines 1-5, oxygen contents greater than 90% would create nitrogen contents lower than 15%).
Regarding claim 24, Tseng as modified teaches the method of claim 15 and Tseng further teaches wherein the amounts of oxygen-containing gas and a fuel fed in are regulated as a function of combustion temperature and gas volume flows (Pg. 1, lines 16-23).
Regarding claim 25, Tseng as modified teaches the method of claim 15 and Tseng further teaches wherein introduction of the oxygen-containing gas is set so that the oxygen fed in is sufficient for complete combustion at a main burner (Pg. 5, lines 10-13).
Tseng fails to teach where there is sufficient oxygen for complete combustion within the 
calciner.
Charmet does teach of a providing enough oxygen for a complete combustion to occur within 
the calcination reactor (¶ [0081]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng to have sufficient oxygen within the calciner to form a complete combustion. Doing so would allow for a reduction in NOX fumes from forming (¶ [0082-0084]).
Regarding claim 27, Tseng teaches a plant for producing cement clinker (Pg. 1, lines 8-15), comprising:
a preheater (Fig. 1, preheater 14), a calciner(Fig. 1, precalciner 16), a rotary furnace (Fig. 1, 
rotary kiln 18), and
a clinker cooler (Fig. 1, clinker cooler 20), wherein the plant has, at a section of the cooler directly adjoining a top of the rotary furnace, a device for feeding gas from the cooler to the rotary furnace (Fig. 2, oxygen source 60, proper air ducts 70), the device configured to feed a gas having a 
Tseng fails to teach wherein the introduction of gas is set so that there is an excess of oxygen at a main burner and residual amounts of the oxygen are conveyed into the calciner.
Charmet teaches of a clinker production facility that has a non-vertical calciner that utilizes the excess fumes from a rotary furnace to combust coarse fuel within the calciner reactor (¶ [0075]; Fig. 2, calcination reactor 8, furnace 4). In order for combustion to occur oxygen needs to be present, therefore the fumes from the furnace must have left over oxygen from the combustion in the furnace. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charmet to modify Tseng to allow the excess fumes from the furnace to lead into the calcination reactor to combust the coarse fuel within. Doing so would allow for a reduction in energy costs of the installation of the clinker production facility (¶ [0075]).
Regarding claim 28, Tseng as modified teaches the plant of claim 27 and Tseng further teaches further comprising a device for feeding the gas into the calciner (Pg. 6, lines 6-12; Fig. 4C, oxygen source 60, oxygen apparatus 74).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1) and Cordonnier (US 20110113988 A1).
Regarding claim 17, Tseng as modified teaches the method of claim 15 and Cordonnier teaches wherein an exhaust gas is supplied to said preheating of starting material step at a ratio wherein the starting material is greater than 1.0 kg of starting material per 1 kg of gas and wherein at least one cyclone preheater is used for preheating (¶ [0032]).

filing date of the claimed invention to have incorporated the teachings of Cordonnier to modify Tseng as modified to have a ratio of where the starting material mass is greater than the exhaust gas. Doing so would create adequate gas flow for the operation of the suspension heaters (¶ [0030-0031]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1), Cordonnier (US 20110113988 A1) and Frie (US 20150183686 A1)
Regarding claim 18, Tseng as modified teaches the method of claim 17 and Cordonnier further teaches wherein the ratio of starting material fed in to the exhaust gas in said performing step is greater than 1.0 kg of starting material per 1 kg of exhaust gas (¶ [0032], recycled exhaust 8a passes through precalcination reaction 4 first then goes through preheater creating the same ratio), but fails to teach wherein the calciner is an entrained flow calciner. 
Frie does teach of an entrained flow calciner utilized in the production of cement clinkers (¶ 
[0017]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Frie to modify Tseng as modified to include an entrained flow calciner for clinker production. While Frie does not explicitly teach that the entrained flow calciner have the 1.0 kg of starting material per 1.0 kg of exhaust gas, it would have been obvious to include the entrained flow reactor with the above ratio as the entrained flow reactor is significantly easier to implement and recarbonation effects are reduced (¶ [0030]) 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1) and Bauer (EP 0534225 A1).
Regarding claim 20, Tseng as modified teaches the method of claim 15 and but fails to teaches wherein a gas substream from an inlet of the rotary furnace or downstream of the calciner is recirculated to a top of the rotary furnace for combustion.

discharge line 27) is recirculated back to the top of the furnace for combustion (¶ [0006, 0014]; partial gas discharge line 38, arrow 42 indicates that the recirculated gas goes into the top of the furnace, recirculated gas can also flow through branch line 41 directly into the top of the furnace). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bauer to modify Tseng as modified to include a recirculation line from the inlet of the furnace to the top of the furnace. Doing so allows for an increased temperature of the supplied air to the furnace allowing for improved combustion (¶ [0007])
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1) and Aoki (JP 2008239359 A).
Regarding claim 21, Tseng as modified teaches the method of claim 15 but fails to teach wherein hot exhaust air from the clinker cooler is fed at least partly to said preheating step, or at least partly to a drying and milling operation, or at least partly to said preheating step and subsequently to said drying and milling operation, while avoiding mixing with exhaust gas from the calcination and firing steps.
Aoki teaches of a cooler exhaust line (Fig. 1, cooler exhaust line 34) that circulates clinker cooler 
exhaust gas to a suspension preheater that dries and crushes raw cement material (¶ [0029]; Fig. 1, suspension preheater 4). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aoki to modify Tseng as modified to include a separate cooler exhaust line to assist in the drying and crushing of cement raw material that does not mix with the exhaust gasses of the furnace or the calciner. Doing so allows for the raw cement material to be dries and crushed with carbon dioxide free exhaust gas ensuring that the carbon dioxide gas from the furnace is completely discharged from the facility for capture (¶ [0013-0014])
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1), Bauer (EP 0534225 A1) and Mohr (US 20080245275 A1).
Regarding claim 22, Tseng as modified teaches the method of claim 15 and but fails to teach wherein oxygen-rich gas taken off from a rotary inlet region is, after having been depleted in at least sulfur and chlorine, recirculated to the rotary furnace.
Mohr teaches of a cement clinker production system where a bypass gas is taken from the rotary inlet and the sulfur and chlorine removed (¶ [0030-0031]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of Mohr and Bauer to modify Tseng as modified to include the sulfur and chlorine cleaning process. Doing so allows for the removal of harmful substances that would adversely affect the performance of the plant (¶ [0002]).
Bauer teaches part of the gas at the inlet of the furnace (partial gas discharge line 27) is recirculated back to the top of the furnace for combustion (¶ [0006, 0014]; partial gas discharge line 38, arrow 42 indicates that the recirculated gas goes into the top of the furnace, recirculated gas can also flow through branch line 41 directly into the top of the furnace). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bauer to modify Tseng as modified to include a recirculation line from the inlet of the furnace to the top of the furnace. Doing so allows for an increased temperature of the supplied air to the furnace allowing for improved combustion (¶ [0007])
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (WO 9906778 A1) in view of Charmet et al. (WO 2019115967 A1 and Brentrup et al. (DE 102006026234 A1).
Regarding claim 26, Tseng as modified teaches the method of claim 15 but fails to teach wherein introduction of the oxygen-containing gas is carried out exclusively on the side of a gas separation 
Brentrup teaches of a clinker cooler that has two cooler sections divided by a barrier (Fig. 1, first 
cooler 20a, second cooler 20b, dividing wall 22) where each of the cooling sections are capable of being provided with an oxidizing and non-oxidizing cooling medium (¶ [0023-0024]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Brentrup to modify Tseng as modified to include a clinker cooler with two separate cooling zones. Doing so would allow for maximization of the space within the cooler (¶ [0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ito (JP 2008214136 A) bypasses a portion of the fumes at the furnace inlet and removes pollutants from them before recycling them to the bottom of the clinker cooler. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Th 8 AM - 6:30 PM EST, Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762